Citation Nr: 1813984	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, to include as due to radiation exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1972 to April 1976.  He served in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) and June 2015 Board remand. 

In March 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. 

On remand, the Veteran's claim for service connection for gingivitis (claimed as teeth and gum problems) was granted in July 2017. Thus, that issue is no longer part of the current appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate VA opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In a February 2017 VA examination and opinion report that was clarified by an April 20917 addendum, the examiner stated that because hypertension was not diagnosed during service, it was not service-connected.  This is an inadequate rationale.  

While on remand, the RO should again attempt to obtain additional information from the Veteran regarding his radiation exposure.  In an August 2015 Statement in Support of Claim, the Veteran stated that he believed he had radiation contamination because his blood pressure was on the boundary line after discharge from service, whereas he used to have normal blood pressure. The Veteran also testified at a March 2014 Board hearing that he believed his hypertension may be related to alleged radiation exposure during his military service while in a submarine tender. 

Accordingly, the case is REMANDED for the following action:

1. Conduct all development necessary as indicated by the VA Adjudication Procedures Manual for claims based on radiation exposure. See VA Procedures Manual, M21-1, Part IV, Subpart ii, 1.C. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

4. After any additional records are associated with the claims file, obtain an addendum opinion, or, if necessary, provide the Veteran with an examination regarding the etiology of hypertension, to include as due to radiation exposure. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the onset of his symptoms if a new examination is conducted.

First, the examiner must provide an opinion regarding the date of onset of the Veteran's hypertension, to include whether it is at least as likely as not (50 percent or greater probability) that there were symptoms within one year of April 1976. The examiner must consider the Veteran's lay statements in this regard.

Second, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that hypertension, had onset in, or is otherwise related to active service, to include as due to radiation exposure if verified, despite a formal diagnosis being made many years after discharge.  

The examiner must address the following: 1) the Veteran's Board testimony regarding his in-service incurrence; 2) the Veteran's contentions that he did not have hypertension prior to entering active duty; and 3) the 2017 VA examination reports.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




